Case 0:19-cv-62789-UU Document 11 Entered on FLSD Docket 12/06/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 19-cv-62789-Ungaro

 THOMAS JOHN MYERS, III,

                  Plaintiff,
 v.

 STRATEGIC HUMAN CAPITAL
 SOLUTIONS LLC,
 MONTHER H. DARWAZEH,
 NICOLE CARA BASSUK,

             Defendants.
 __________________________________/

                    PLAINTIFF’S MOTION FOR ENLARGEMENT OF TIME

           Plaintiff, THOMAS JOHN MYERS, III, by and through the undersigned counsel, pursuant

 to the Court’s Order Setting Initial Planning and Scheduling Conference, DE 4, (“Order”)

 respectfully requests an enlargement of time through December 16, 2019 to confer with

 Defendants and file the Joint Planning and Scheduling Report, and in support Plaintiff states the

 following:

 1.        Defendants appear to be proceeding pro se and, on December 5, 2019, filed a letter at DE

 8 in response to Plaintiff’s Complaint, DE 1.

 2.        Defendants letter was stricken by the Court at DE 10.

 3.        The Order requires the parties to jointly confer and file the Joint Planning and Scheduling

 Report.

 4.        Plaintiff respectfully requests a 10-day enlargement of time to confer with Defendants and

 prepare the Joint Planning and Scheduling Report.
Case 0:19-cv-62789-UU Document 11 Entered on FLSD Docket 12/06/2019 Page 2 of 4



        WHEREFORE, Plaintiff respectfully requests that the Court grant an enlargement of time

 through December 16, 2019 to file the parties’ Joint Planning and Scheduling Report pursuant to

 the Court’s Order, DE 4.


                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791


                                CERTIFICATE OF CONFERRAL

        I HEREBY CERTIFY that counsel for the movant emailed Defendants at 8:34 PM this

 evening in a good-faith effort to confer regarding the relief sought herein and has not received a

 response as of the filing of this motion.




                                              Elliot Kozolchyk, Esq.
Case 0:19-cv-62789-UU Document 11 Entered on FLSD Docket 12/06/2019 Page 3 of 4



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
 on December 6, 2019 with the Clerk of Court using CM/ECF along with having served all counsel
 of record or pro se parties identified on the service list incorporated herein in the manner specified,
 either via transmission of Electronic filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties not authorized to receive electronically Notice of Electronic
 Filing.




                                                Elliot Kozolchyk, Esq.

                                           SERVICE LIST

 Strategic Human Capital Solutions LLC
 Registered Agent: Nicole C. Bassuk-Darwazeh
 nicole@shcsstaffing.com

 Nicole C. Bassuk-Darwazeh
 nicole@shcsstaffing.com

 Monther H. Darwazeh
 moshe@shcsstaffing.com
Case 0:19-cv-62789-UU Document 11 Entered on FLSD Docket 12/06/2019 Page 4 of 4
